Order entered December 1, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00487-CR

                               JOSE RAMIREZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. F14-24205-H

                                         ORDER
       The Court GRANTS appellant’s November 29, 2015 motion to extend time to file his

brief only to the extent that we ORDER appellant to file his brief by JANUARY 4, 2016.


                                                    /s/   ADA BROWN
                                                          JUSTICE